DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenzweig (U.S. Patent Pub. No. 2014/0299687).
Regarding claim 1, Rosenzweig discloses a blade assembly (abstract; figures 1-9) comprising:

a gear drive (figures 8 and 9, reference #90);
an input shaft (figures 8 and 9, shaft connecting reference #48 to reference #92, not labeled; [0029]),
a center gear housing directly engaged with a blender container (figures 8 and 9, reference #94, shown engaged with blender container 46 in figure 9; [0029] (gear housing may be affixed to container)); 
wherein the blade shaft is generally coaxial with the input shaft (figures 8 and 9, reference #58 aligned with input shaft not labeled, see figure 9 with center dotted line showing aligned/coaxial),
wherein the gear drive operatively reduces a speed of the blade shaft relative a speed of the input shaft (figure 9, reference #90; [0020]; [0023]; [0028]; [0030]).
Regarding claim 3, Rosenzweig discloses wherein the gear drive comprises a driven-to-drive ratio of x:1, wherein x is about or is between 2 and 3.5 ([0030]).
Regarding claim 4, Rosenzweig discloses wherein the gear drive comprises one or more planetary gears (figure 9, reference #96).
Regarding claim 5, Rosenzweig discloses one or more bearings disposed about at least one input shaft or the blade shaft (figure 9, reference #98; [0030]).
Regarding claim 6, Rosenzweig discloses wherein the gear drive comprises an output gear operatively coupled to the blade shaft (figure 9, reference #96; [0029]-[0030]).
Regarding claim 8, Rosenzweig discloses a collar (figure 9, reference #98).
Regarding claim 17, Rosenzweig discloses a blender container (abstract; figures 2-8) comprising:

a blade assembly operatively coupled to the bottom wall (figure 2, reference #22; figure 5, reference #32 [0022]; figure 6, reference #42 [0026] (blade assembly for processing food is known to have one or more blades); figure 8); a blade shaft (figures 8 and 9, reference #58); at least one first bearing disposed about the blade shaft (figures 8 and 9, reference #98; [0030]); a splined drive shaft comprising a splined input (figure 1, reference #12 and 14; [0018]; [0023]); a center gear housing engaged with the bottom wall (figures 8 and 9, reference #94, shown engaged with blender container 46 in figure 9; [0029] (gear housing may be affixed to container)); at least one second bearing disposed about the drive splined shaft proximal to the splined input (see figure 1, structure surrounding reference #12 and 14 supporting the drives); and a gear drive (figure 9, reference #90) comprising an output operatively coupled with the blade shaft (figure 9, reference #96) and an input operatively coupled to the splined drive shaft that operatively receives input from a motor of a blender device (figure 3 and 4, reference #28; figure 5, reference #38; figures 7-9, reference #48; [0020]; [0023]; [0027]-[0029]).
Regarding claim 19, Rosenzweig discloses wherein the gear drive operatively reduces a rotational speed of the blade shaft relative a rotational speed of the splined shaft (figure 9, reference #90; [0020]; [0023]; [0028]; [0030])). 
Regarding claim 20, Rosenzweig discloses wherein the center gear housing operatively supports at least a portion of the gear drive (figure 9, reference #94).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig in view of Schaeffer (U.S. Patent No. 4,153,210)
Regarding claim 9, Rosenzweig  discloses a blender system (abstract; figures 1-9) comprising:
a base comprising a motor (figure 1, reference #10; [0018]) and a splined coupler (figure 1, reference #12 and 14);
a container (figures 2 and 3, reference #26; figures 4 and 5, reference #36; figures 6-8, reference #46); and
a blade assembly (figure 2, reference #22; figure 5, reference #32 [0022]; figure 6, reference #42 [0026]; figure 8) comprising:
one or more blades (figure 2, reference #22; figure 5, reference #32 [0022]; figure 6, reference #42 [0026] (blade assembly for processing food is known to have one or more blades)); 
a blade shaft (figures 8 and 9, reference #58);
a gear drive (figures 8 and 9, reference #90);

a center gear housing engaged with the container (figures 8 and 9, reference #94, shown engaged with blender container 46 in figure 9; [0029] (gear housing may be affixed to container));
wherein the splined coupler operatively drives the drive shaft ([0027]-[0029]); and
wherein the gear drive converts the rotational speed of the drive shaft to drive the blade shaft at a different rotational speed than a rotational speed of the drive shaft (figure 9, reference #90; [0020]; [0023]; [0028]; [0030]).
While the reference discloses that affixing the blade assembly to the container [0029], the reference does not explicitly disclose a retainer nut disposed at a side of the closed end opposed to the cavity, and operatively coupling the blade assembly with the container.
Schaeffer teaches another food processing appliance (title).  The reference teaches a retainer nut disposed at a side of the closed end opposed to the cavity, and operatively coupling the blade assembly with the container (figure 2, reference #56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the retaining nut of Schaeffer in the apparatus of Rosenzweig.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach food processors.  One of ordinary skill in the art would be motivated to provide the retaining nut in order to couple the transmission directly into the bottom wall of the bowl in a secured yet removable manner so that it may be connected to a different bowl for various food processing (Schaeffer columns 3-4, lines 53-6). 
Regarding claim 13, Rosenzweig in view of Schaeffer discloses all the limitations as set forth above.  The reference as modified further Rosenzweig discloses wherein the gear drive comprises a driven-to-drive ratio of 2.8:1 ([0030]).
Regarding claim 14, Rosenzweig in view of Schaeffer discloses all the limitations as set forth above.  The reference as modified also discloses wherein the container comprises a side wall, a lip and a bottom wall (figures 2 and 3, reference #20, 24 and 26; figures 4 and 5, reference #30 and 36; figures 6-8, reference #40 and 46).  
Regarding claim 15, Rosenzweig in view of Schaeffer discloses all the limitations as set forth above.  The reference as modified also discloses wherein the sidewall is generally normal with a horizontal plane (figures 2 and 3, reference #20 and 26; figures 4 and 5, reference #30 and 36; figures 6-8, reference #40 and 46).  
Regarding claim 16, Rosenzweig in view of Schaeffer discloses all the limitations as set forth above.  The reference as modified also discloses wherein the sidewall is generally cylindrical (figures 2 and 3, reference #20, 24 and 26; figures 4 and 5, reference #30 and 36; figures 6-8, reference #40 and 46).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzweig in view of Schaeffer as applied to claim 9 above, and further in view of Brezovnik et al. (U.S. Patent No. 6,164,812).
Regarding claims 10-12, Rosenzweig in view of Schaeffer discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a fan, wherein the motor operatively drives the fan at the rotational speed of the drive shaft and another gear drive operatively coupled to the drive shaft between the fan and the motor, wherein the gear drive increases the speed of the fan relative the speed of the drive shaft.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the fan and additional gear drive of Brezovnik et al. in the apparatus of Rosenzweig  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach electric food processors.  One of ordinary skill in the art would be motivated to provide the fan and additional gear drive for the fan in order to efficiently ventilate the gear unit (Brezovnik et al. column 7, lines 55-67).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-17, 19 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774